Citation Nr: 0707161	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in February 2007.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The patent ductus arteriosus noted during service is a 
congenital defect.  

2.  No acquired cardiovascular disorder was present within 
one year of the veteran's discharge from service, and no 
currently present cardiovascular disorder is etiologically 
related to service.


CONCLUSION OF LAW

Cardiovascular disability was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a 
cardiovascular disorder.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letters 
mailed in June 2001 and October 2001, prior to its initial 
adjudication of the claim.  Another letter was sent in July 
2003.  Although that letter was sent after the initial 
adjudication, following the provision of the required notice 
and the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim several times, in February 2004, September 2004, 
December 2004, and February 2005.  

Although the originating agency never specifically requested 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the cardiovascular disability for which 
service connection is sought, the Board finds that there is 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for a cardiovascular 
disorder.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c), 
4.9.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and manifests arteriosclerosis, 
endocarditis, or cardiovascular-renal disease to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was treated on 
March 7, 1946, for complaints of fatigue, which he had been 
experiencing since he entered the service.  At that time, he 
was given a preliminary diagnosis of possible endocarditis 
due to an anxiety state.  The veteran was hospitalized on 
March 23, 1946, for further evaluation.  He was ultimately 
diagnosed with congenital patent ductus arteriosus and was 
released from the hospital on April 5, 1946.  As set out 
above, congenital or developmental defects are not diseases 
or injuries for VA compensation purposes.  

With respect to the in-service notation of possible 
endocarditis, this appears to be in the nature of a 
preliminary diagnosis, which was not confirmed on further 
examination.  The evaluation conducted during the veteran's 
in-patient treatment resulted only in a diagnosis of patent 
ductus arteriosus.  While post-service reports have mentioned 
the diagnosis of endocarditis in service, such as the 
December 2001 VA examination report, this appears to be 
merely a recitation of prior findings noted in the record, 
and was not intended as a confirmation of the diagnosis.  

While the veteran currently has several cardiovascular 
diagnoses, including coronary artery disease and 
hypertension, the service medical records do not show that 
the veteran was found to have coronary artery disease or any 
other chronic cardiovascular disease.  The report of 
examination for discharge in May 1946 shows that the 
veteran's heart and blood vessels were found to be normal on 
clinical evaluation.  There is no post-service medical 
evidence of such a diagnosis until 1999, more than five 
decades after the veteran's discharge from service.  
Moreover, the veteran sought service connection for pulmonary 
tuberculosis and was medically evaluated in September 1954 
and July 1955.  There was no notation of coronary artery 
disease or any other chronic cardiovascular disorder at that 
time.  

Finally, there is no competent medical evidence of a nexus 
between the veteran's current coronary artery disease and his 
military service.  A VA physician who examined the veteran 
and reviewed the claims folder in December 2001 opined that 
the veteran's current coronary artery disease is not 
etiologically related to his military service.  A subsequent 
VA examination was conducted in August 2004 by a 
cardiologist.  That examiner stated that there was no 
evidence whatsoever that there would be any connection 
between an episode of endocarditis and patent ductus 
arteriosus in service and the veteran's presently diagnosed 
coronary artery disease.  There is of record no medical 
opinion that purports to relate the veteran's coronary artery 
disease or any other current cardiovascular disorder to his 
military service.

In essence, the evidence of a nexus between the veteran's 
current coronary artery disease and his military service is 
limited to the veteran's own statements.  While the veteran 
is competent to describe his symptoms, and his statements to 
date are deemed to be credible, his statements are not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran has submitted 
numerous private medical reports, none of which provides or 
purports to provide a nexus opinion.  

The veteran has specifically argued that the August 2004 VA 
cardiologist did not explain his conclusion, and that this 
should invalidate his findings.  While an examiner's 
explanation of his findings is a factor to be considered in 
weighing the probative value of the resulting opinion, the 
examiner is presumed to be competent to offer a medical 
opinion, regardless of any explanation provided.  In light of 
the lack of any contradictory opinion, the August 2004 
cardiologist's opinion is the most persuasive evidence of 
record with respect to medical nexus.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and entitlement to 
service connection for a cardiovascular disability is not in 
order.


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


